Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-18-1999

Mistick PBT v. Housing Auth Cty Pgh
Precedential or Non-Precedential:

Docket 97-3248




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Mistick PBT v. Housing Auth Cty Pgh" (1999). 1999 Decisions. Paper 286.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/286


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 18, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3248

UNITED STATES OF AMERICA ex rel.
MISTICK PBT and MISTICK PBT,

v.

HOUSING AUTHORITY OF THE CITY OF PITTSBURGH;
L.D. ASTORINO, & ASSOCIATES, LTD. (formerly known as
L.D. ASTORINO ARCHITECTS, INC.); ASTORINO BRANCH
ENVIRONMENTAL INC.; ASTORINO BRANCH ENGINEERS;
ERNEST E. MILLER, individually; DAVID B.
WASHINGTON, individually; LOUIS D. ASTORINO,
individually; DENNIS L. ASTORINO, individually; PATRICK
I. BRANCH, individually; BERNARD J. QUINN, individually

Mistick PBT,

Appellant

(D.C. No. 95-cv-01876)
Argued June 9, 1998

Before: BECKER, Chief Judge, ALITO and ALDISERT,
Circuit Judges

(Opinion Filed July 30, 1999)

ORDER AMENDING SLIP OPINION

The slip opinion filed on July 30, 1999 in the above case
is hereby amended as follows:
On page 2, attorney: Arnd N. von Waldow, Esq.,
                     Reed, Smith, Shaw & McClay,
                     435 Sixth Avenue
                     Pittsburgh, PA 15219

should be replaced with: Louis C. Long (Argued),
                         Meyer, Darragh, Buckler,
                         Bebenek & Eck,
                         2000 Frick Building
                         Pittsburgh, PA 15219.

       BY THE COURT:

       /s/ Samuel A. Alito, Jr.

       Circuit Judge

Date: October 18, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  2